Citation Nr: 1415891	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a left wrist disability. 

2.  Entitlement to a disability rating higher than 10 percent for a left ankle disability. 

3.  Entitlement to a disability rating higher than 10 percent for a right 5th finger disability. 

4.  Entitlement to a disability rating higher than 10 percent for headaches. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from February 1986 to March 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in St. Petersburg, Florida.  Original jurisdiction over the claims file has remained with the RO in Atlanta, Georgia.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative has asserted that the most recent VA examinations dated in March 2009 are too old to adequately evaluate the current severity of the Veteran's service-connected disabilities and has requested new examinations.  

The Board notes that the RO scheduled new examinations in April 2012; however, the Veteran failed to report for the scheduled examinations.  VA law stipulates that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  

In October 2012, the Veteran notified the RO that he had changed addresses at the time of the scheduled examinations and had therefore not received notice of the time and place to report.  The Veteran asked the RO to reschedule the examinations.  The RO did not reschedule the examinations or make any explicit finding regarding whether the change in address constituted good cause for the Veteran's failure to report for the scheduled examinations.  

The Board notes that a change in the Veteran's address, as gleaned from a review of the claims file, roughly corresponds with the date of the scheduled examinations and therefore the Board finds that good cause has been shown for the Veteran's failure to report.  The Board also notes that the RO has since scheduled a VA psychiatric examination and the Veteran appeared for that examination in September 2013.  This indicates that he is willing and able to report for examinations if he receives notice.  

As new examinations are necessary to adjudicate the appeals and as good cause has been shown for his failure to report, the Board finds that the request of the Veteran's representative should be granted and the examinations rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Provide examinations to evaluate the current manifestations and severity of the Veteran's service-connected left wrist disability, left ankle disability, right 5th finger disability, and headaches.  The examiner(s) should provide findings pertinent to the rating schedule for each disability.  

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so without good cause will result in denial of the claims on that basis.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


